EXHIBIT 10.1




YEXT, INC.
ADVISOR AGREEMENT
This Advisor Agreement (“Agreement”) is made and entered into as of September
30, 2020 (the “Effective Date”) by and between Yext, Inc., a Delaware
corporation (the “Yext”), and the individual named on the signature page of this
Agreement (“Advisor”). Yext desires to retain Advisor as an independent
contractor to serve as an advisor to perform certain advisory services for Yext
and to serve on Yext’s advisory board (the “Advisory Board”), and Advisor is
willing to perform such services, on terms set forth more fully below. Nothing
contained in this Agreement shall be deemed to amend or modify any term or
condition contained in the Yext, Inc. Employee Proprietary Information,
Inventions, and Covenants Agreement signed by Advisor on December 26, 2016. In
consideration of the mutual promises contained herein, the parties agree as
follows:
1.Services.
a.Yext hereby engages Advisor to provide the Services (as defined below), upon
the terms and subject to the conditions set forth in this Agreement, and Advisor
accepts said engagement upon said terms and subject to said conditions. For
avoidance of doubt, the Services provided by Advisor pursuant to this Agreement
are continuous following termination of Advisor’s employment with Yext.
b.Advisor shall (i) perform Advisor’s duties and obligations under this
Agreement with good faith and integrity, (ii) serve as a member of the Yext
Advisory Board in accordance with the terms of this Agreement and (iii) perform
the services as listed in Exhibit A (collectively clauses (i) through (iii), the
“Services”).
c.Advisor’s initial term of service will be 1-year, which Advisor and Yext may
agree to extend at the end of each term for an additional term, each in their
sole discretion. Advisor’s service as an Advisor is as an independent
contractor. Yext is free to terminate the relationship with Advisor at any time,
for any reason, or for no reason. If for any reason, or no reason, Yext
terminates Advisor’s status as an Advisor, all vesting of shares pursuant to the
RSU Award (as described below in Section 2(A)) will cease and Yext will
terminate this Agreement pursuant to Section 6.
2.Compensation and Expenses.
a.In exchange for Advisor’s service, Yext will grant, subject to approval of the
Board of Directors of Yext, an award of 50,000 restricted stock units (“RSUs”)
under, and subject to, the terms and conditions of the Yext, Inc. 2016 Equity
Incentive Plan, as well as the terms and conditions of the applicable RSU Grant
Agreement, which will be provided to Advisor as soon as practicable after the
grant date and which Advisor will be required to sign or accept in accordance
with the Yext's acceptance procedures (the “RSU Award”). The RSU award shall
vest in its entirety on September 20, 2021, subject to Advisor’s ongoing
performance of the Services until such date.
b.Expenses. Yext shall reimburse Advisor for reasonable expenses incurred by
Advisor in connection with Advisor’s duties and responsibilities hereunder,
including without limitation any longdistance travel costs (transportation,
lodging and meals) and telephone expenses incurred in providing services, in
each case to the extent the expenses comply with and are submitted to Yext’s
then current Travel and Expense policy.



--------------------------------------------------------------------------------



c.Other Compensation. Except for the reimbursement of expenses pursuant to
Section 2(B) and the RSU Award described in Section 2(A), Advisor shall not be
entitled to any other compensation or consideration pursuant to this Agreement
or otherwise in connection with Advisor’s engagement to serve as an Advisor or
Advisor’s duties or obligations relating thereto, including, without limitation,
performing the Services and travel time.
d.Previous Service as Employee. Advisor understands and acknowledges that his
last day as an employee of Yext will be September 30, 2020. Advisor further
acknowledges and agrees that the end of his employment with Yext is voluntary
and without Good Reason, as such term is defined in the Yext, Inc. Change of
Control and Severance Plan (the “Severance Plan”). Accordingly, Advisor
acknowledges that he is not entitled to any benefits under the Severance Plan
and will no longer be a participant in the Severance Plan as of the termination
of his employment. Advisor further acknowledges that, notwithstanding the
continuous services provided pursuant to this Agreement, he has agreed to
forfeit any and all RSUs and/or Stock Options that were granted by Yext but not
yet vested as of the termination of his employment with Yext, as detailed in the
Equity Award Forfeiture Agreement, in form and substance reasonably satisfactory
to Yext, and shall not be entitled to any compensation and/or benefits as an
employee of Yext after September 30, 2020.
3.Confidentiality.
a.Definition. “Confidential Information” means any information that relates to
the actual or anticipated business or research and development of Yext,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans or other information regarding Yext’s products or
services and markets therefor, customer lists and customers (including, but not
limited to, customers of Yext on whom Advisor called or with whom Advisor became
acquainted during the term of this Agreement), software, developments,
inventions, processes, formulas, technology, designs, drawing, engineering,
hardware configuration information, marketing, finances or other business
information. Confidential Information does not include information that (i) is
known to Advisor at the time of disclosure to Advisor by Yext as evidenced by
written records of Advisor, (ii) has become publicly known and made generally
available through no wrongful act of Advisor or (iii) has been rightfully
received by Advisor from a third party who is authorized to make such
disclosure.
b.Non-Use and Non-Disclosure. Advisor acknowledges, understands and agrees that
this Agreement creates a relationship of confidence and trust between Advisor
and Yext with respect to Confidential Information. Advisor will not, during or
subsequent to the term of this Agreement, use the Confidential Information for
any purpose whatsoever other than the performance of the Services on behalf of
Yext or disclose the Confidential Information to any third party. It is
understood that said Confidential Information shall remain the sole property of
Yext. Advisor further agrees to take all reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information. Without Yext’s prior
written approval, Advisor will not directly or indirectly disclose to anyone any
Confidential Information (except as may be necessary in the ordinary course of
Advisor performing the Services).
c.Other Client’s Confidential Information. Advisor agrees that Advisor will not,
during the term of this Agreement, improperly use or disclose any proprietary
information or trade secrets of any former or current client or other person or
entity with which Advisor has an agreement or duty to keep in confidence
information acquired by Advisor, if any, and that Advisor will not bring onto
the premises of Yext any unpublished document or proprietary information
belonging to such client, person or entity unless consented to in writing by
such client, person or entity. Advisor will indemnify Yext and hold it harmless
from and against all claims, liabilities, damages and expenses, including
reasonable
-2-

--------------------------------------------------------------------------------



attorneys fees and costs of suit, arising out of or in connection with any
violation or claimed violation of a third party’s rights resulting in whole or
in part from Yext’s use of the work product of Advisor under this Agreement.
d.Third Party Confidential Information. Advisor recognizes that Yext has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on Yext’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Advisor agrees that Advisor owes Yext and such third parties, during
the term of this Agreement and thereafter, a duty to hold all such confidential
or proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
the Services for Yext consistent with Yext’s agreement with such third party,
subject to the exceptions set forth in Section 3(A) above.
e.Return of Materials. Upon the termination of this Agreement, or upon Company’s
earlier request, Advisor will deliver to Yext all of Yext’s property or
Confidential Information that Advisor may have in Advisor’s possession or
control.
4.Ownership.
a.Assignment. Advisor agrees that all copyrightable material, notes, records,
drawings, designs, inventions, improvements, developments, discoveries and trade
secrets (collectively, “Inventions”) conceived, made or discovered by Advisor,
solely or in collaboration with others, during the period of this Agreement
which relate in any manner to the business of Yext that Advisor may be directed
to undertake, investigate or experiment with, or which Advisor may become
associated with in work, investigation or experimentation in the line of
business of Company in performing the Services hereunder, are the sole property
of Yext. Advisor further agrees to assign (or cause to be assigned) and does
hereby assign fully to Yext all Inventions and any copyrights, patents,
trademark rights or other intellectual property rights relating thereto.
b.Further Assurances. Advisor agrees to assist Company, or its designee, at
Yext’s expense, in every proper way to secure Yext’s rights in the Inventions
and any copyrights, patents, trademark rights or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
Yext of all pertinent information and data with respect thereto, the execution
of all applications, specifications, oaths, assignments and all other
instruments which Yext shall deem necessary in order to apply for and obtain
such rights and in order to assign and convey to Yext, its successors, assigns
and nominees the sole and exclusive right, title and interest in and to such
Inventions, and any copyrights, patents, trademark rights or other intellectual
property rights relating thereto. Advisor further agrees that Advisor’s
obligation to execute or cause to be executed, when it is in Advisor’s power to
do so, any such instrument or papers shall continue after the termination of
this Agreement.
c.Pre-Existing Materials. Advisor agrees that if in the course of performing the
Services, Advisor incorporates into any Invention developed hereunder any
invention, improvement, development, concept, discovery or other proprietary
information owned by Advisor or in which Advisor has an interest, (i) Advisor
shall inform Yext, in writing before incorporating such invention, improvement,
development, concept, discovery or other proprietary information into any
Invention; and (ii) Yext is hereby granted and shall have a nonexclusive,
royalty-free, perpetual, irrevocable, worldwide license to make, have made,
modify, use and sell such item as part of or in connection with such Invention.
Advisor shall not incorporate any invention, improvement, development, concept,
discovery or
-3-

--------------------------------------------------------------------------------



other proprietary information owned by any third party into any Invention
without Company’s prior written permission.
d.Attorney in Fact. Advisor agrees that if Yext is unable because of Advisor’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Advisor’s signature to apply for or to pursue any application
for any United States or foreign patents or trademark or copyright registrations
covering the Inventions assigned to Yext above, then Advisor hereby irrevocably
designates and appoints Yext and its duly authorized officers and agents as
Advisor’s agent and attorney in fact, to act for and in Advisor’s behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyright and
trademark registrations thereon with the same legal force and effect as if
executed by Advisor.
5.Conflicting Obligations. Advisor certifies that Advisor has no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement, or that would preclude Advisor from complying with the provisions
hereof, and further certifies that Advisor will not enter into any such
conflicting agreement during the term of this Agreement.
6.Term and Termination.
a.Term. This Agreement will commence on the date first written above and will
continue until the earlier of (i) 1-year from the date hereof (i.e., through
September 29, 2021) or (ii) termination as provided below.
b.Termination. Either Advisor or Yext may terminate this Agreement at will. Any
such notice of termination by Yext shall be addressed to Advisor at the address
shown below or such other address as either party may notify the other of and
shall be deemed given upon delivery if personally delivered, delivered via email
with receipt confirmed by recipient, or 48 hours after deposited in the United
States mail, postage prepaid, registered or certified mail, return receipt
requested.
c.Survival. Upon such termination all rights and duties of the parties toward
each other shall cease except Section(s) 3 (Confidentiality), 4 (Ownership), 8
(Independent Contractor), 9 (Arbitration), 10 (Compliance With Law and Company
Policies), 11 (Governing Law), 12 (Attorney’s Fees) 13 (Noninterference with
Business) and 15 (Severability) shall survive termination of this Agreement.
7.Assignment. Neither this Agreement nor any right hereunder or interest herein
may be assigned or transferred by Advisor without the express written consent of
Yext.
8.Independent Contractor. It is the express intention of the parties that
Advisor is an independent contractor. Nothing in this Agreement shall in any way
be construed to constitute Advisor as an agent, employee or representative of
Yext, but Advisor shall perform the Services hereunder as an independent
contractor. Advisor agrees to furnish (or reimburse Yext for) all tools and
materials necessary to accomplish this contract, and shall incur no expenses
associated with performance, except as expressly agreed upon by Yext. Advisor
acknowledges and agrees that Advisor is obligated to report as income all
compensation received by Advisor pursuant to this Agreement, and Advisor agrees
to and acknowledges the obligation to pay all self-employment and other taxes
thereon. Advisor further agrees to indemnify and hold harmless Yext and its
directors, officers, and employees from and against all taxes, losses, damages,
liabilities, costs and expenses, including attorney’s fees and other legal
expenses, arising directly or indirectly from (i) any negligent, reckless or
intentionally wrongful act of Advisor or Advisor’s assistants, employees or
agents, including, but not limited to, any damage to or disclosure of any
-4-

--------------------------------------------------------------------------------



Confidential Information (ii) a determination by a court or agency that Advisor
is not an independent contractor, or (iii) any breach by Advisor or Advisor’s
assistants, employees or agents of any of the covenants contained in this
Agreement.
9.Arbitration and Equitable Relief.
a.Arbitration. IN CONSIDERATION OF ADVISOR’S RELATIONSHIP WITH YEXT, ITS PROMISE
TO ARBITRATE ALL DISPUTES RELATED TO ADVISOR’s RELATIONSHIP WITH YEXT AND
ADVISOR’S RECEIPT OF THE COMPENSATION PAID TO ADVISOR BY COMPANY, AT PRESENT AND
IN THE FUTURE, ADVISOR AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR
DISPUTES WITH ANYONE (INCLUDING COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR,
SHAREHOLDER OR BENEFIT PLAN OF YEXT IN THEIR CAPACITY AS SUCH OR OTHERWISE)
ARISING OUT OF, RELATING TO, OR RESULTING FROM ADVISOR’S RELATIONSHIP WITH YEXT
OR THE TERMINATION OF ADVISOR’S RELATIONSHIP WITH YEXT, INCLUDING ANY BREACH OF
THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE ARBITRATION
RULES SET FORTH IN N.Y. CIV. PRAC. LAW § 7501 ET SEQ. (THE “RULES”) AND PURSUANT
TO NEW YORK LAW. ADVISOR FURTHER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE
ALSO APPLIES TO ANY DISPUTES THAT YEXT MAY HAVE WITH ADVISOR.
b.Procedure. ADVISOR AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY
JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”) PURSUANT TO ITS
COMPREHENSIVE ARBITRATION RULES & PROCEDURES (THE “JAMS RULES”). ADVISOR AGREES
THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY
PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR
ADJUDICATION AND MOTIONS TO DISMISS AND DEMURRERS, PRIOR TO ANY ARBITRATION
HEARING. ADVISOR AGREES THAT THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON
THE MERITS. ADVISOR ALSO AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO
AWARD ANY REMEDIES, INCLUDING ATTORNEYS’ FEES AND COSTS, AVAILABLE UNDER
APPLICABLE LAW. ADVISOR AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT
ANY ARBITRATION IN A MANNER CONSISTENT WITH THE RULES, INCLUDING THE NEW YORK
CIVIL PRACTICE LAW AND RULES, AND THAT THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL NEW YORK LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO RULES
OF CONFLICT OF LAW. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH NEW YORK
LAW, NEW YORK LAW SHALL TAKE PRECEDENCE. ADVISOR FURTHER AGREES THAT ANY
ARBITRATION UNDER THIS AGREEMENT SHALL BE CONDUCTED IN NEW YORK COUNTY, NEW
YORK.
c.Remedy. EXCEPT AS PROVIDED BY THE RULES, ARBITRATION SHALL BE THE SOLE,
EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN YEXT AND ADVISOR.
ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES, NEITHER YEXT NOR ADVISOR WILL
BE PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS THAT ARE SUBJECT TO
ARBITRATION. NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE AUTHORITY TO
DISREGARD OR REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE ARBITRATOR
SHALL NOT ORDER OR REQUIRE YEXT TO ADOPT A POLICY NOT OTHERWISE REQUIRED BY LAW
WHICH YEXT HAS NOT ADOPTED.
-5-

--------------------------------------------------------------------------------



d.Availability of Injunctive Relief. EITHER PARTY MAY ALSO PETITION THE COURT
FOR INJUNCTIVE RELIEF WHERE EITHER PARTY ALLEGES OR CLAIMS A VIOLATION OF THIS
AGREEMENT BETWEEN ADVISOR AND YEXT OR ANY AGREEMENT REGARDING TRADE SECRETS, OR
CONFIDENTIAL INFORMATION, OR A BREACH OF ANY DUTY NOT TO ENGAGE IN CONFLICTING
BUSINESS ACTIVITY. IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE RELIEF, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND ATTORNEYS’
FEES.
e.Administrative Relief. ADVISOR UNDERSTANDS THAT THIS AGREEMENT DOES NOT
PROHIBIT ADVISOR FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR
FEDERAL ADMINISTRATIVE BODY SUCH AS THE DIVISION OF HUMAN RIGHTS, THE EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION, THE NATIONAL LABOR RELATIONS BOARD, OR THE
WORKERS’ COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE ADVISOR FROM
PURSUING COURT ACTION REGARDING ANY SUCH CLAIM, EXCEPT AS PERMITTED BY LAW.
f.Voluntary Nature of Agreement. ADVISOR ACKNOWLEDGES AND AGREES THAT HE/SHE IS
EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE
BY YEXT OR ANYONE ELSE. ADVISOR FURTHER ACKNOWLEDGES AND AGREES THAT HE/SHE HAS
CAREFULLY READ THIS AGREEMENT AND THAT ADVISOR HAS ASKED ANY QUESTIONS NEEDED
FOR ADVISOR TO UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS
AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT ADVISOR IS WAIVING HIS/HER
RIGHT TO A JURY TRIAL. FINALLY, ADVISOR AGREES THAT HE/SHE HAS BEEN PROVIDED AN
OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF ADVISOR’S CHOICE BEFORE SIGNING
THIS AGREEMENT.
10.Compliance with Law and Company Policies.
a.Compliance with Law. Advisor agrees to comply with all applicable laws,
regulations, and governmental orders of France, Germany, the United Kingdom and
the United States of America, now or hereafter in effect, relating to Advisor’s
work for the Company, including but not limited to local bribery laws, the UK
Bribery Act 2010, and the United States Foreign Corrupt Practices Act.
b.Compliance with Company Policies. Advisor confirms that Advisor has read and
understood and agrees to comply with the provisions of the Company’s Code of
Business Conduct and any other Company policies provided to Advisor.
11.Governing Law. This Agreement shall be governed by the laws of the State of
New York, without regard to the conflicts of law provisions of any jurisdiction.
To the extent that any lawsuit is permitted under this Agreement, the parties
hereby expressly consent to the personal and exclusive jurisdiction and venue of
the state and federal courts located in New York County, New York.
12.Attorney’s Fees. In any court action at law or equity which is brought by one
of the parties to enforce or interpret the provisions of this Agreement, the
prevailing party will be entitled to reasonable attorney’s fees, in addition to
any other relief to which that party may be entitled.
13.Noninterference with Business.
-6-

--------------------------------------------------------------------------------



a.To the fullest extent permitted under applicable law, from the date of this
Agreement until twelve (12) months after the termination of this Agreement for
any reason (the “Restricted Period”), Advisor will not, without Yext’s prior
written consent, directly or indirectly, solicit any of Yext’s employees to
leave their employment, or attempt to solicit employees of Yext, either for
Advisor or for any other person or entity. Advisor agrees that nothing in this
Article 13 shall affect Advisor’s continuing obligations under this Agreement
during and after this twelve (12) month period.
b.Advisor agrees that during the Restricted Period, Advisor will not, without
Yext’s express written consent, either directly or indirectly engage in any
employment or business activity in the United States that is competitive with,
or would otherwise conflict with the Services rendered to, or that would
otherwise interfere with the business of, Yext.
14.Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by confirmed facsimile, (iii) when sent by electronic mail, or
(iv) if mailed by U.S. registered or certified mail (return receipt requested),
to the party at the party’s address written below or at such other address as
the party may have previously specified by like notice. If by mail, delivery
shall be deemed effective three business days after mailing in accordance with
this Section 14.
a.If to Yext, to Yext, Inc., 61 Ninth Avenue, New York, NY 10011, Attention:
Legal.
b.If to Advisor, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Advisor
provided by Advisor to Yext.
15.Severability. Should any provisions of this Agreement, including, but not
limited to Section 13 above, be held by a court of law to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby. If a
court declines to enforce this Agreement in the preceding sentence, Advisor and
Yext agree that this Agreement will be automatically modified to provide Yext
with the maximum protection of its business interests allowed by law and Advisor
agrees to be bound by this Agreement as modified.
(signature page follows)



-7-


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Advisor Agreement as
of the day and year first above written.
        ADVISOR
        By: /s/ Jim Steele
        Name: Jim Steele
        Address: 


        YEXT, INC.
        By: /s/ Ho Shin 
        Name: Ho Shin 
        Title: General Counsel 
        
Signature Page to the Advisor Agreement


--------------------------------------------------------------------------------



EXHIBIT A
SERVICES
Services. In addition to the matters set forth in Section 1(B)(i) and (ii) of
the Agreement, the “Services” shall include advisory services as requested by
Yext from time to time. In connection with the performance of Services under
this Agreement, if requested by Yext Advisor shall:
•Facilitate introductions and communications with key contacts (Decision-Makers,
Champions, Economic Buyers…), including potential clients, industry experts or
other stakeholders who may be directly or indirectly involved in Yext’s business
development (Prospects, Customers, Partners, Publishers…)
•Be available to participate in Yext-sponsored events




A-1